Citation Nr: 1522042	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  11-17 092	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased (compensable) rating for limitation of extension of the right knee, to include whether the reduction from 30 percent to zero percent, effective February 1, 2011, was proper.

4.  Entitlement to an increased (compensable) rating for right knee instability, to include whether the reduction from 20 percent to zero percent, effective February 1, 2011, was proper.


Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to September 1968.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2009 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina that in pertinent part denied service connection for bilateral hearing loss and tinnitus, and granted service connection for extension of the right knee evaluated as 30 percent disabling, and right knee instability, evaluated as 20 percent disabling, both effective December 11, 2008.  Following a September 2010 rating proposal, a November 2010 VA rating decision reduced the disability rating for extension of the right knee from 30 percent to zero percent, effective February 1, 2011, and reduced the disability evaluation for right knee instability from 20 percent to zero percent, effective February 1, 2011.  By rating action dated in February 2011, the RO denied increased (compensable) ratings for limitation of right knee extension and right knee instability from which the Veteran has perfected timely appeals.

In February 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

Following review of the record, the issues of entitlement to increased ratings for limitation of right knee extension and right knee instability and whether the prior reductions were proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's military occupational specialties, duties and proximity to an explosion during service are consistent with noise exposure. 

2.  The Veteran currently has bilateral hearing loss and tinnitus that are reasonably related to the circumstances of noise exposure during service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, bilateral sensorineural hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).
 
2.  Resolving the benefit of the doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fully favorable findings on the issues of entitlement to service connection for bilateral hearing loss and tinnitus, further discussion of VA's duties to notify and assist is not necessary.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

As explained below, the Veteran's service records reflect that he had combat service in Vietnam and he now alleges that he has hearing loss and tinnitus as a result of his combat service.  Thus, the tenets of 38 U.S.C.A. § 1154(b) are applicable in this case.  In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

The Court of Appeals for the Federal Circuit (Federal Circuit) has held that section 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The Federal Circuit explained that with section 1154(b), the Veteran did not have to attempt to establish that the event during service led to a disability following service but instead only had to show that the disability incurred in service was a chronic condition that persisted in the years following active duty.  Id. at 999-1000.  Sensorineural hearing loss and tinnitus are both considered organic diseases of the nervous system, which are considered by VA to be chronic disabilities.  See 38 C.F.R. § 3.309(a).  

The Veteran's DD Form 214 reflects that he served in the Army with military occupational specialties of rifleman, light weapons infantryman, and heavy vehicle driver.  His decorations, medals and citations included one for proficiency on the M-16 rifle and the Purple Heart.  His service treatment records do not record any complaints or findings pertaining to hearing impairment or ringing in the ears.  The evidence reflects that he sustained injury in November 1967 as the result of a land mine detonation.  On examination in August 1968 for separation from service, an audiogram was performed that disclosed puretone thresholds of 0/0/0/5, bilaterally, at the 500/1000/2000/4000 Hertz frequencies in the right and left ears, respectively.  Service treatment records do reveal some fluctuations in the recorded frequencies on an undated audiogram report.

The Veteran was afforded a VA audiology examination in June 2010.  The claims folder was reviewed and pertinent evidence was recited.  The Veteran stated that hearing impairment and tinnitus began following a land mine explosion in Vietnam in which he was thrown approximately 20 feet.  He related that after service, he had been a diesel truck driver from 1968 to 2005 and had used power tools without hearing protection.  Following audiology and audiometric evaluations, the diagnoses were bilateral sensorineural hearing loss (which met VA's criteria for hearing loss disability) and constant tinnitus.  The examiner opined that bilateral hearing loss was less likely than not related to military noise exposure.  The rationale provided was that the Veteran had normal audiograms prior to and following the land mine explosion in service.  The examiner determined that tinnitus was at least as likely related to hearing loss.

In this instance, the Board finds that the Veteran's statements and testimony in the record regarding the degree of noise exposure during active duty are consistent with the circumstances and conditions of his service in Vietnam.  Service records reflect that he was in proximity to a land mine explosion in which he was injured and which may have affected his hearing.  He states that he has had diminished hearing and ringing in the ears since this event in service.  The Board finds these statements credible.  

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran has credibly asserted that he observed decreased hearing and ringing in his ears since he was injured by a land mine.  These symptoms were later diagnosed as bilateral sensorineural hearing loss and constant tinnitus by the VA examiner.  Thus, in service incurrence has been established.  

While the June 2010 VA audiology examiner found that current hearing loss was not at least as likely as not related to service for reasons stated above, the Board finds that this analysis is lacking and falls short.  In this regard, the examiner did not adequately explain why hearing loss and tinnitus were not related to service in light of the credible statements by the Veteran that the symptoms began during and continued since service.  

Therefore, upon consideration of the above, the Board finds that the evidence reasonably supports a finding that the Veteran's bilateral hearing loss and tinnitus are at least as likely as not related to service.  As such, service connection is warranted.  


ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for tinnitus is granted.





REMAND

Review of the record discloses that the Veteran has not had a VA compensation and pension examination of the right knee since February 2010.  During his personal hearing in February 2015, the Veteran testified that he still experienced significant pain and at least moderate instability of the right knee and that his knee gives way.  Instability and giving way were not found during the last examination.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right knee.  

Of note, following the statement of the case in July 2011, extensive VA outpatient clinical records dating through March 2015 were associated with the claims file showing treatment for the right knee.  This evidence should be considered by the AOJ on remand.  

As evidence developed in connection with the claims for higher ratings could potentially affect the reduction aspect of the claims it would not be appropriate to address the reductions at this time.  Therefore, that portion of the claims is deferred pending completion of the development sought below.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination by an appropriate VA examiner to evaluate the severity of the service-connected right knee disorders.  The examiner must be provided access to the Veteran's electronic claims folder.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected disorders and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted during flare-ups and/or with repeated use.  The examiner should indicate whether instability of the knee is present, and if so, whether it is best classified as slight, moderate, or severe.

2.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


